Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Response to Amendment
Applicant’s amendments, filed 11/23/2020, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1, 3-5, 7-8, 10-12, 15-17, 19, 21-22, 24-29 and 33 remain pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Sussman on 3/11/2021.
	

The application has been amended as follows: 
In the Claims

Claim 1, line 16, please replace “purge” with “compressed”


Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 15-17, 19, 21-22, 24-29 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art cited or reviewed by the examiner, alone or in combination, reasonably discloses or makes obvious sealing the metal substrate and separate carbon source in the claimed ambient atmosphere that consists of air at 1 atm or vacuum and wherein the cooling at a controlled rate controls the deposited thickness of graphene and the method is free from purge or feedstock gases (i.e. sealed in an environment that is not provided with feedstock gases or purge gases).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718